412 So. 2d 367 (1981)
Robert PERI, Appellant,
v.
The STATE of Florida, Appellee.
Nos. 81-878, 81-1124.
District Court of Appeal of Florida, Third District.
April 13, 1981.
Bennett H. Brummer, Public Defender, and Carl L. Mastzal, Sp. Asst. Public Defender, for appellee.
Jim Smith, Atty. Gen., and Steven R. Jacob, Asst. Atty. Gen., for appellee.
Before BARKDULL, BASKIN and JORGENSON, JJ.
BASKIN, Judge.
We find no abuse of discretion in the trial court's refusal to excuse for cause a prospective juror who admitted that his acquaintanceship with police officers would have "a little effect" and that he would give a police officer's testimony a little more respect, but who indicated that he would keep an open mind and follow the court's instructions. § 913.03, Fla. Stat. (1979). Appellant excused the prospective juror by exercising a peremptory challenge but did not indicate dissatisfaction with the jurors selected.
Appellant's remaining points lack merit.
Affirmed.